706-/5
                                ELECTRONIC RECORD




COA #      05-13-00450-CR                        OFFENSE:        29.03


           Antonio Patterson v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    Criminal District Court No. 4


DATE: 05/19/15                    Publish: NO    TC CASE #:      F10-59304-K




                        IN THE COURT OF CRIMINAL APPEALS


         Antonio Patterson v. The S1tate of
STYLE:   Texas                                                            706-/5*
         ?RO 5/1                      Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ^cFut&D                                      JUDGE:

DATE:      ///&<//3-0<X                               SIGNED:                            PC:

JUDGE:      FJn C^lA^^J^                              PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD